Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is responsive to Amendment filed on 06/28/2021.
Claims 1-19 are pending in this application.  Claims 1, 9, 17, 18 and 19 are independent claims. This Office Action is made Final.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter “an executable program code” that is computer software per se.
Claim 19 is directed to non-statutory subject matter without implemented or stored on a hardware component.  The amended claim of the program code which is executed by a processor but it is not implemented or stored on a hardware component. Thus, the claim does not fall within at least one of the four categories of patent eligible subject matter because claim 19 recites “an executable program code” that is a computer software per se. Examiner suggest applicant to amend the claim as “An executable program code stored on a non-transitory computer readable storage medium, wherein in response to the executable program code being executed by a processor, …”
	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US PG-Pub. 2017/0111681 A1) in view of Kwon et al. (“Kwon”, US PG-Pub. 2017/0102855 A1).
Re-claims 1, 9, 17, 18 and 19,
Jiang teaches an information reminding method, device, terminal, computer readable storage medium and an executable program code, applied to a first terminal, and comprising:
a processor and a memory for storing instructions executed by the processor ([0061-0065]. Jiang describes a device including a processor and memory for displaying a video list and automatically playing a video item when it is slidden into a preset area of the screen);
acquiring target data and an item identification, wherein the item identification 5has a corresponding relationship with the target data; generating a target object according to the target data (Figs. 2, 3, 4, [0022-0024]. Jiang describes the video list information (as target data) is acquired to display on the screen (i.e. video list including one or more video items 20 as a target object) and each of the video item includes a name, hits or the likes (as the item identification) that is shown in steps S101 and S102);
outputting dynamic item information according to the item identification in response to the target object being displayed in a preset display region of the first terminal; wherein the target object is one of a plurality of objects in an information list; and the target object in the information list slides to the preset display region by sliding the information list (Figs. 3, 4, [0036, 0040, 0065]. Jiang describes the concept of automatically playing the video item D or 22 from the list of video items when the video item D or 22 is scrolled to display in the preset area 25).
Jiang fails to teach a reminding identification.
However, Kwon teaches:
a reminding identification (Figs. 3, [0132, 0133, 0135]. Kwon describes the first terminal 100 receiving the event-related information (as target data) and their priority levels (as the reminding identification) from a second external terminal);
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the automatically playing the media item in the preset display region teaching of Jiang with the notification method teachings of Kwon to determine the priority of the notification or reminding message to display them accordingly.

	Re-claims 2 and 10,
Jiang-Kwon teaches the method and device in claims 1 and 9, but Jiang fails to teach a method and a device, wherein the acquiring the target data and the reminding 10identification comprises: receiving the target data and the reminding identification transmitted by a server; or receiving the target data transmitted by a second terminal, and generating the reminding identification according to importance degree of the second terminal with respect to the first terminal, wherein the second terminal is any terminal except the first terminal; or 15fetching the target data and the reminding identification which are pre-stored in the first terminal
However, Kwon teaches:

receiving the target data and the reminding identification transmitted by a server; or receiving the target data transmitted by a second terminal, and generating the reminding identification according to importance degree of the second terminal with respect to the first terminal, wherein the second terminal is any terminal except the first terminal; or 15fetching the target data and the reminding identification which are pre-stored in the first terminal (Figs. 2, 3, [0131-0133, 0135]. Kwon describes the first terminal 100 receiving the event-related information (as target data) and their priority levels (as the reminding identification) from a second external terminal).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the automatically playing the media item in the preset display region teaching of Jiang with the notification method teachings of Kwon to determine the priority of the notification or reminding message to display them accordingly.

Re-claims 4 and 12,
in addition to what Jiang-Kwon teaches the method and device in claims 1 and 9, respectively, Jiang also teaches the method and device,
wherein an area of the preset display region is smaller than an area of a screen of the first terminal (Fig. 4, [0040]. Jiang describes the preset display area 25 is arrange above the middle line 24 and smaller than the terminal screen display); and
(Fig. 4, [0036]. Jiang describes before the video item D or 22 is automatically loaded and played, the video item D or 22 is rolled into the preset display area 25 and covers the preset display area 25).

Re-claims 5 and 13,
in addition to what Jiang-Kwon teaches the method and device in claims 1 and 9, respectively, Jiang also teaches a method and device, wherein a distance between a center point of the preset display region and a center point of a screen of the first terminal is not greater than a preset distance threshold (Fig. 4, [0040]. Jiang describe the concept of arranging the preset display region 25 above the middle line 24 of the screen. Thus, the distance between the center points of the screen (i.e. the center point of the middle line 24) and the preset display region 25 is within or not greater than a preset distance threshold within the half portion of the screen (i.e. upper half portion)).

Re-claims 6 and 14,
(Fig. 4, [0036]. Jiang describes the video item D or 22 is rolled into the preset display area 25 and covers the preset display area 25. Since the video item D or 22 covers the preset display area 25, its superposition area is not smaller than the preset display region 25).

Re-claims 7 and 15,
Jiang-Kwon teaches the method and device in claims 1 and 9, respectively, but Jiang fails to teach a method and a device, wherein the reminding identification comprises at least a reminding field and a reminding rank value; and the outputting the dynamic reminding information according to the reminding 15identification comprises: acquiring the reminding rank value corresponding to the reminding field; and outputting the dynamic reminding information with reminding intensity matched with the reminding rank value, wherein the larger the reminding rank value is, the stronger the reminding intensity of the 20dynamic reminding information is, and the dynamic reminding 
However, Kwon teaches:
wherein the reminding identification comprises at least a reminding field and a reminding rank value; and the outputting the dynamic reminding information according to the reminding 15identification comprises: acquiring the reminding rank value corresponding to the reminding field; and outputting the dynamic reminding information with reminding intensity matched with the reminding rank value, wherein the larger the reminding rank value is, the stronger the reminding intensity of the 20dynamic reminding information is, and the dynamic reminding information comprises at least one of vibration reminding, sound reminding or dynamic animation reminding (Figs. 2, 3, [0135, 0137, 0151]. Kwon describes the notification priority level (as rank value) is determined based on the received event related information. The notification is outputted with the intensity of the sound and/or vibration according to its priority level as the higher priority level it is, the greater intensity notification signal with sound and/or vibration it has).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the automatically playing the media item in the preset display region teaching of Jiang with the notification method teachings of Kwon to determine the priority of the notification or reminding message to display them accordingly.



Jiang-Kwon teaches the method and device in claims 2 and 10, respectively, but Jiang fails to teach a method and a device, wherein the generating the reminding identification according to the importance degree of the second terminal with respect to the first terminal comprises:  25determining the importance degree of the second terminal with respect to the first terminal according to associated information of the second terminal and the first terminal, wherein the associated information comprises one or more of intimacy grade, interaction frequency and interaction duration of the second terminal and the first terminal; and taking a preset field as a reminding field, and setting a reminding rank value for the 30reminding field according to the importance degree, to obtain the reminding identification, wherein the reminding rank value is positively correlated with the importance degree.
However, Kwon teaches:
wherein the generating the reminding identification according to the importance degree of the second terminal with respect to the first terminal comprises:  25determining the importance degree of the second terminal with respect to the first terminal according to associated information of the second terminal and the first terminal, wherein the associated information comprises one or more of intimacy grade, interaction frequency and interaction duration of the second terminal and the first terminal; and taking a preset field as a reminding field, and setting a reminding rank value for the 30reminding field according to the importance degree, to obtain the reminding identification, wherein the reminding rank value is positively correlated with the importance degree (Fig. 3, [0133, 0135, 0142]. Kwon describes the notification priority level (as rank value) is determined based on the received event related information such as, who is the sender and how important and the relationship of the sender to the recipient indicating the intimacy grade between users of the two terminals).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the automatically playing the media item in the preset display region teaching of Jiang with the notification method teachings of Kwon to determine the priority of the notification or reminding message to display them accordingly.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Kwon, and further in view of Jun et al. (“Jun”, US PG-Pub. 2015/0116371 A1).
Re-claims 3 and 11,
Jiang-Kwon teaches the method and device in claims 1 and 9, respectively, but Jiang fails to teach a method and device, wherein after the target object is displayed in the preset display region of the first terminal, the method further comprises: reducing a sliding speed of an information list where the target object belongs, and 20restoring the sliding speed of the information list to a default value when the target object slides to a region outside the preset display region.
However, Jun teaches:
 wherein after the target object is displayed in the preset display region of the first terminal, the method further comprises: reducing a sliding speed of an information list where the target object belongs, and 20restoring the sliding speed of the information list to (Fig. 11, [0180, 0181]. Jun describes the concept of decelerating or reducing the scrolling speed of the list 402 when the target item 701 when it enters the preset region 1102 and restoring the scrolling speed of the list 402 to the former speed when the target item 701 is completely moves away from the preset region 1102).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the notification method teachings of modified Jiang with scrolling speed adjustment respect to the preset display region teaching of Jun to ensure the target object getting user attention.


Response to Arguments
 	Applicant's arguments filed on 06/28/2021 with respect to claims 1, 9, 17, 18, and 19 have been considered but are moot in view of the new ground(s) of rejection.

	In addition, the claim 19 rejection regarding the 35 USC 101 is maintained (See claim 19 rejection above).


Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145